DISSENTING OPINION.
GRAVES, J.
The essential facts of this case are stated in the opinion by Vauliant, J., and a repetition thereof would be at the expense of brevity, in an opinion which of necessity must be argumentative and somewhat long. We are unable to concur with our learned brother in the very scholarly and able opinion by him filed.
The newspaper, whether great or small, published by corporation or individual, which maliciously libels a citizen, whether in public or private life, should answer in adequate damages for the wrong done. On the other hand, there should not be such judicial expressions as would tend to bridle the public press in speaking and publishing the truth. We are satisfied with the wisdom and foresight of our venerable forefathers as expressed in the first amendment to the Federal Constitution. Congress and the States cannot enact laws having a tendency to muzzle a free press, nor should they be written by the courts. By that amendment our citizens were allowed to speak above muffled whispers, and the censorial muzzle was taken from the mouth of the press.
*98Again, we should recollect that a libeler is a libeler, whether individual or corporate, and if the one should be followed, or dragged, as in this case, to the uttermost ends of the State to receive the admeasured punishment in the way of a verdict for damages, so should the other. There should be no distinction between malicious libelers. What by the law is meted out to one, should by the same token be meted out'to the other, and this at the hands of the courts. What rights have the individuals, who maliciously publish a libel, over an association of individuals, masquerading under a corporate name?
Nor in writing the law can we consider the greatness of the paper or the party publishing it, whether individual or corporation. In nearly every well-developed county of the State will be found a group of good men who, desiring to teach the political faith which was born with them and still remains with them, banding themselves and their limited means together, and organizing a little corporation to publish a newspaper in order to spread and promulgate that faith which lies within them. The task may be accomplished, but ofttimes at a financial sacrifice. For these we write the law, as well as for the great metropolitan daily. What applies to the one, must in the very nature of things apply to the other. Legislatures are presumed to take cognizance of existing publicly known conditions when they pass laws, and courts must take cognizance of such in trying to interpret the laws thus passed.. We must not blind our eyes, in the construction and interpretation of statutes, to the fact that there is a firmly fixed doctrine of equal protection of the law. With these general remarks, let us proceed to a discussion of the points of difference.
I. It is broadly contended that under section 997 a plaintiff in this one class of cases has the right to select the forum of his trial and locate it in either of the *99114 counties of the State, provided copies of the paper reach all of them. That he can leave the county of his residence, which is likewise the residence of the defendant, and where the first publication is made, and pick from the 114 counties one where the citizenship is such that, to his mind, indicates practical results in his suit. If such plaintiff be a Democrat and is suing a paper of the Republican faith, he claims the right under this statute to go into a Democratic county where, perhaps, the paper, on account of political views, is in bad odor, and there have a trial of the issue. If plaintiff be a Republican, and is suing a Democratic paper, under this contention he claims the right to lodge his complaint in the strongest Republican county of the State, where perhaps that paper, for political reasons, isk in bad odor, and there-, with those surroundings, have the measure of his damages bountifully meted out to him. So also if he be a brewer, and has been, in his judgment, defamed by some paper advpcating the cause of temperance, or religion, he would claim the right to go to the “wettest” county of the State, and there surrounded by his friends and sympathizers, have justice meted out to him, -and all in the name of the law. Vice versa, as to the forum and surroundings, were the plaintiff a believer in the cause of prohibition and the offender an organ published in the interest of the liquor business. And all this in the name of the law, which detests everything unreasonable, unjust and unfair! And all this where no other class of suitors can claim such right, and in the name of equal protection and equal rights under the law. The maimed and crippled and the widows and orphans of those who have been killed, by the negligent acts of corporations, have, in suing the negligent corporation, no such broad privilege of selecting their forum. They cannot pick a county thoroughly unionized, where they may have the influence of organized labor in the trial of their cause. This cherished *100right of picking a forum is left solely to the individuals who' have been damaged by the publication of a libel. Does the act of the Legislature embodied in said section 997 mean these things? Did the Legislature mean to say that in that class of cases where the plaintiffs are claimants of damages for alleged libels, and the defendants are domestic corporations', then the plaintiff shall have the unrestricted right to choose his own forum for the trial of his cause? If the statute means that, then the opinion of my learned brother is correct; if it does not, then the opinion has written it into the statute. How many thinking lawyers, yea, how many members of this court, believe for a moment, that when this act, now sec. 997, was passed in 1855', the original bill had read, “Suits against corporation shall be commenced either in the county where the cause of action accrued, or in any county where the corporation shall have or usually keep an officer or agent for the transaction of their business, except where the plaintiff claims damages for libel, in which case such plaintiff shall have the unrestricted right to select his own forum, notwithstanding a previous cause of action has accrued to him for the publication of the same libel in some particular county,” that such bill would have passed? The Legislature of Missouri never intended such a law and in our humble judgment will never pass such a law. This Act of 1855 was passed at a time when railroads were being extended throughout the State, passing through county after county. The Legislature had such corporations in mind, and as applied to them it is reasonable, for they have an agent on the ground, and as we have held, are in a sense a citizen of the county. So to insurance company cases, doing business in the different counties by authorized agents. [Slavens v. Railroad, 51 Mo. 308; Crutsinger v. Railroad, 82 Mo. 64; Meyer v. Ins. *101Co., 184 Mo. l. c. 487.] The jurisdiction is sustained on the ground of residence or citizenship'.
Statutes must be given a reasonable construction, if such can be given them, and further, must be so construed, if possible, as to make them violate no constitutional inhibition. [Lewis’s Sutherland on Statutory Construction sec. 516; State ex rel. v. Railroad, 105 Mo. App. l. c. 213; Sedalia ex rel. v. Smith, 206 Mo. l. c. 363; Swift v. Topeka, 43 Kan. 671, and cases therein cited.]
We can give to.this statute a reasonable construction and one which violates no constitutional mandates. Every letter of the statute can be enforced, by saying, under the admitted facts of this case, the cause of action accrued in Jackson county, where it stands admitted that the paper containing the article alleged to be libelous was first given out to the reading public, and thereby first published. Or if the first publication be in some other county, let the action be brought there. Had we not better read into this statute words would be consonant with a reasonable construction, than read into it, as first above indicated, words which make it abhorrent to reason, right, justice and fair-play?
Whilst the law broadly stated says that each publication constitutes a cause of action, yet the courts hold, as was admitted in the argument of the case and in respondent’s brief, that but one suit can be brought on the same libelous publication, no matter in how many places, or at how many times it is published, i. e., given to the reading public.
The extent of the publication may be shown to enhance the damages, and the suit thereby draws to itself all alleged causes of action, and makes of them all the cause of action mentioned by the statute. The courts have made this rule of law, because to permit a great multiplicity of suits for the one libelous article would be to shock the sense of justice and right.
Then why not, in the interest of a construction of *102this statute, which, would comport with justice and right, say that the cause of action mentioned therein, in cases of libel, means the cause of action accruing' by the first publication of the article? "We believe that we should so construe this statute, and for that reason this suit should have been brought in Jackson county and not elsewhere. For fifty-two years this statute has been upon the books. The reports are full of libel suits. Lawyers of State renown have represented plaiptiffs in these suits. No discovery that their clients possessed the unlimited right to select the forum — a valuable asset, indeed, to be hid away so long. It has remained for distinguished counsel in this case, in the role of a modern Columbus, to make this discovery, in a case possessing modern exigencies. The construction placed upon the statute by learned lawyers prior to these modern exigencies ought to be of weight with the court in now construing the statute.
II. But if we are in error about the construction which should be given to section 997, and the counsel for plaintiff and my learned brother Valliant are right, in their construction, to the eff ect that this statute gives to a plaintiff suing a corporate defendant for libel the unrestricted right to select the forum for the trial of his case — we say his case, because he can have but the one suit on the one libelous, article — then such a construction and such statute violates the Fourteenth Amendment to the Federal Constitution, in that it is a denial of the equal protection of the. laws.
A corporation is a citizen within the meaning of this amendment. Covington and Lexington Turnpike Road Co. v. Sandford, 164 U. S. l. c. 592, where the court said: “It is now settled that corporations are persons within the meaning of the constitutional provisions forbidding the deprivation of property without due process of law, as well as a denial of the equal protection of the laws. [Santa Clara County v. Railroad, 118 U. S. *103394; Pembina Mining Co. v. Pennsylvania, 125 U. S. 181, 189; Railroad v. Beckwith, 129 U. S. 26; Railroad v. Gibbes, 142 U. S. 386, 391.]”
If we admit, as we must, that laws may not be violative of constitutional inhibitions where they apply to all of a class, because each and every member of the class has the same rights and is subjected to the same inconveniences and penalties, yet that does not affect this case. The class here is not corporations, but the class is libelers or publishers of libels, which publisher may he an individual or a corporation. Suppose the Legislature should enact a law reading thus: ‘ ‘ Suits against publishers of libels shall be brought as follows: If such publisher of a libel be an individual, then the suit shall be brought in the county where such individual resides or in the county where the plaintiff resides and the defendant may be found; but, if such publisher of a libel be a corporation, then plaintiff shall have the unrestricted right to bring his suit in any county of the State, wherein the said publisher has circulated and published the paper or written instrument containing such libelous article.” Would such a law stand under the Fourteenth Amendment? If a corporation is a person, within the meaning of the Constitution, as the courts have said, how can it stand under this guaranty of equal protection of the law? Now, when we read sections 562 and 997 together, and give the latter the construction placed upon it by our distinguished brother and consider that the class we are dealing with is “Publishers of Libels,” we have this supposed statute verbatim et literatim. Under this supposed statute, which is the law declared! in the opinion by Judge Valuiant, an individual and a corporation might publish at Kansas City on the same day the identical libelous article, and the one would have to be sued in Jackson county, or in the county of the plaintiff’s residence if the defendant can be found there, whilst *104the other could he dragged to the uttermost county of the State-. Not only this, hut this same law as thus construed says to the plaintiff in the one suit you shall have only a limited right as to choice of the forum, hut in the other you shall have an unlimited right of choice. To one plaintiff (the one suing the individual publisher) this law, thus construed, says only two courts are open to you, i. e., the court of the county where the- defendant resides, or by chance the court of your own county, if perchance you can find the defendant there, whilst to the other plaintiff (the one suing the corporation publisher) it says every court in this State is open to you. And this in the name of the constitutional guaranty aforesaid, and this, too, where the two plaintiffs, to whom is thus administered “the equal protection of the laws,” aré individuals. Can it be said that a constitutional law can thus' discriminate between two individual plaintiffs? We think not. The law thus construed not only discriminates between publishers of libel, who are defendants, but it discriminates between individual plaintiffs who sue to recover damages for defamation of character. This law thus construed! heaps- coals of fire upon the back of- a portion of our libel publishers, and strips the clothes from the back of a portion of the plaintiffs in libel suits. It tramples under foot not only the rights of the corporation defendant, but alike the rights of certain individual plaintiffs. And this in the name of the equal protection of the laws.
The Supreme Court of the United States in a case in which the enjoyment of the equal protection of the law was the direct issue, used the following reasoning, equally applicable to due process: “They [meaning the words of the Fourteenth Amendment] have reference to the actions of the political body denominated a State, by whatever instruments or in whatever modes that action may be taken. A State- acts by its legislative, its executive-, or its judicial authorities. It can *105act in no other way. The constitutional provision, therefore, must mean that no agency of the State, or of the officers or agents by whom its powers are exerted, shall deny to any person within its jurisdiction the equal protection of the laws. Whoever, by virtue of public position under a State government, deprives another of property, life, or liberty, without due process of law, or denies or takes away the equal protection of the law, violates the constitutional inhibition; and as he acts in the name and for the State, and is clothed with the State’s power, his act is that of the State.” [Ex parte Virginia, 100 U. S. l. c. 346.]
In Barbier v. Connolly, 113 U. S. l. c. 31, the Supreme Court of the United States said: “The Fourteenth Amendment, in declaring that no State ‘shall deprive any person of life, liberty, or property without due process of law, or deny to any person within its jurisdiction the equal protection of the laws, ’ undoubtedly intended not only that there should be no arbitrary deprivation of life or liberty, or arbitrary deprivation of property, but that equal protection and security should be given to all under like circumstances in the enjoyment of their personal and civil rights; that all persons should be equally entitled to . . . have like access to the courts of the country for the protection of their persons and property, the prevention and redress of wrongs, and the enforcement of contracts.”
This statute must be given the construction suggested in our paragraph one, or if given the construction announced in the opinion of my brother, then it must be declared violative of the Federal Constitution, and in either event the court, nisi, had no jurisdiction.
Not only so, but section 10, article 2, of our Bill of Rights (Mo. Const. 1875) reads: “The courts of justice shall be open to every person, and certain remedy afforded for every injury to person, property or *106character, and that right and justice should he administered without sale, denial or delay.”
In discussing a similar constitutional provision, the Supreme Court of Wisconsin, in the case of Durkee v. City of Janesville, 28 Wis. l. c. 471, says: “It is obvious there can be no certain remedy in the laws, where the Legislature may prescribe one rule for one suitor or class of suitors in the courts, and another for all others under like circumstances, or may discriminate between parties to the same suit, giving one most unjust pecuniary advantage over the other. Parties thus discriminated against would not obtain justice freely, and without being obliged to purchase it. To the extent of such discrimination they would be obliged to buy justice and pay for it, thus making it a matter of purchase to those who could afford to pay, contrary to the letter and spirit of this provision. Certainty of remedy implies uniformity of remedy and equality of rights and privileges in all things respecting it, which can only be obtained by general laws, equally binding upon every member of the community. The language denotes that there can be but one remedy for all similar cases, which must operate upon all persons or parties alike, and be equally free and favorable to all.”
Our learned brother Valliant, in Sams v. Railroad, 174 Mo. l. c. 69, said: “Where there are two concerns engaged in precisely the same business, and both conducting it in precisely the same manner, a statute which would undertake to impose a liability on the one and not on the other, could not be sustained in the face of either our State or our Federal Constitution.”
We think this announces the correct doctrine, but it does not comport with the views expressed in the opinion now in hand. Here we have two concerns publishing a newspaper (one individual, the other corporate) , and by the construction given to this statute, we make fish of the one and fowl of the other. Here we *107have individual plaintiffs, who may be entitled to damages for defamation of character; to a portion of them we open the doors of every circuit court of the State, to the other portion only two of such courts are open. And yet are we to say that this construction of. the statute leaves a valid statute? We think not.
If the law applied to all publishers of libels and to all suitors in libel suits, alike, there would be no question, but it does not. It gives to one portion of a class advantages not given to the other portion. It heaps 'disadvantage and inconveniences upon one portion of another class, which are not placed upon the remaining portion. That some advantages are given to suitors against a corporate libeler, over suitors against an individual libeler, could not be shown more strongly than by this case. Upon what theory-would the plaintiff have left his home and'friends in Jackson county, except upon the theory that by his construction of this statute he could acquire some advantage, or the defendant be placed at some disadvantage in another forum?
The whole trouble with our learned brother’s opinion is, that it loses sight of the fact that we are dealing with two classes of persons, i. e., libelers or publishers of libels on the one side, and plaintiffs in libel suits on the other. By the opinion these natural classes are split in twain, and one law applied to one portion and another law to the other portion. This can not be done. In State v. Julow, 129 Mo. l. c. 177, by unanimous opinion of Division Two of this court, it is said: “The Legislature may legislate in regard to a class of persons, but they cannot take what may be termed a natural class of persons, split that class in two, and then arbitrarily designate the dissevered fractions of the original unit as two classes, and enact different rules for the government of each. This would be mere arbitrary classification without any basis of reason on which to rest, and would resemble a classification of *108men by the color of their hair or other individual peculiarities, something not competent for the Legislature to do. [State ex rel. v. Herrmann, 75 Mo. loc. cit. 353.] ”
AYe, therefore, think that, if the statute bears the construction given in the opinion, it not only violates the Federal Constitution, but the State Constitution as well.
III. Nor will it do to pass over a question of this moment, i. e., a question involving the right to the equal protection of the laws, by saying of said section 997, as was said in the opinion filed in Division, “it is a clause in the defendant’s charter, it is a part of the contract between the State and the corporation.” This section, it is true, is found in a chapter of the statute upon corporations, but it relates purely and simply to procedure in the'courts. It properly belongs in the Code of Civil Procedure. For the salí© of the argument' grant it to be true that the substantive and valid laws of the State pertaining to corporations are, and become, parcels and parts of the corporate charter, and thereby parts and parcels of the contract between the State and the corporation, can it be said that statutes pertaining merely to Civil Procedure, or invalid laws, are parts of such contract with the State? AYe think not. The title of the article is: “Organization, General Powers, Duties and Liabilities, AYith Incidental Matters of Practice.” Thus the title itself denominates these sections, and there are a number of them, as mere “incidental matters of practice, ’ ’ and all of them are purely matters of procedure and not of substantive law.
If statutory enactments pertaining to remedies and methods of procedure are in fact parts of the contract with the State, when incorporation takes place, then by what right can the State violate this contract by providing different remedies and different methods of procedure? AYe have continously made changes of this character in both civil and criminal procedure, and yet *109we say no vested rights are violated. Formerly the man charged with murder had forty-eight hours within which to challenge the trial jury, and later it was cut down to twenty-four hours, yet in this mere matter of procedure, we said no vested rights were disturbed, even though at the commission of the crime he was entitled to forty-eight hours, but at the trial, by virtue of the changed statute, he was only entitled to twenty-four hours. But charter rights and contract rights- are of a different nature. When granted they are vested rights and cannot be ruthlessly swept away by one party to the grant. So that we say that mere matters of practice and procedure are in no sense charter or contract rights or in any way parts of the charter.
But even if they were, the State can no more make a contract violative of the Federal Constitution, than it can pass a law violative thereof. That which is violative of the Federal Constitution can no more be placed by the State in a contract or charter, than it could be enacted into law. If the law which is claimed to be a part of the contract or charter is an invalid law because violative of the Federal Constitution, it is no law, and hence no part of the charter or contract with the State. Out of naught, nothing* comes.
IV. Further, we have been unable to reconcile our views with those of our distinguished brother, when he says that the words, “Julian is remembered here as a member of the Legislature, who did well in a legislative way,” are ambiguous or double in meaning. To our mind these are clearly words of praise for this man as a legislator, and not words of censure. To our mind they are clear and plain in meaning, so much so that the trial court should have declared the meaning thereof as a matter of law. The adverb “well” as defined by Webster, means “in a good or proper manner, justly, rightly, not ill or wickedly.” If these words stood alone the question would not be *110a debatable one. But it is said they take color from what follows. The whole expression reads thus: “Julian is remembered here (meaning Jefferson City, where the published article was written) as a member of the Legislature, who did well in a legislative way, but also as Stone’s Chief of Police, of whom a Democratic Senate Committee said: ‘He is not a proper man for the position. ’ A Democratic Senate removed him and the Commissioners who appointed him. ’ ’ To our mind, when we supply the ellipsis and put in. the proper omitted words, the language would be: “Julian is remembered here as a member of the Legislature, who did well in a legislative way, but (he is) also, (remembered here) as Stone’s Chief of Police,” etc. Thus used it is evident to our mind there was a change from praise to blame. That the language indicates praiseworthy service as a legislator, but charges total unfitness for the position of Chief of Police.
The trial court should not have submitted the words first-above quoted to the jury for their construction, nor should it have admitted evidence as to how they were understood. The first clause is unambiguous and are clearly words of praise and not of defamation; the latter portion is likewise unambiguous, but are clearly words of censure or blame.
Again, to our mind the word “well” applies with equal propriety to the work of the professional man or legislator as to the business man. Likewise as to the result of their work. If we say of our learned brother that he did well in the preparation of his opinion, have we violated the proprieties in the use of language? We think not. But to our mind the opinion has given to this language an exceedingly strained construction, and upon that point our brother did not do quite so well as in other portions of the opinion.
The word “well,” as seen from the definition above quoted, is not one borrowed from a commercial die*111tionary, as we understand our learned brother to argue, but it is much more applicable to persons in other walks of life, and to things and persons other than .those things and persons connected with the trades. Of the sick, we may say, “She is doing well.” Of the pastor, we may say, “He has done well.” Of a judge, we might say, “He did well whilst a member of the court.” And so in a hundred ways to a number of things, professions and callings, this word is ordinarily used without violating the proprieties of the mother tongue. The true rule in the construction of words is that they should be taken in their fair English sense. Not in their mildest sense, for the purpose of obviating liability for the use thereof, nor in a strained sense or meaning for the purpose of fixing liability. As said in Ukman v. Daily Record Co., 189 Mo. l. c. 394: ‘ ‘ The correct rule in construing words seems to be that they are to be taken not in mitiori sensu, but in their fair English meaning. ’ ’
So is the opinion of Ellison, J., in Wagner v. Printing Co., 45 Mo. App. l. c. 12: “We agree with counsel that, in construing the words employed in a libelous publication, the language should be given its natural and ordinary signification. But in cases of this nature, where the words charged are connected with other facts, such facts must be considered with the charge and the natural and ordinary signification given to the whole matter thus connected. If, thus considered, a libel is.not charged, the case fails; on the other hand, if a libel is charged, the case stands and must be met by the defendant.”
Again, this court, in McGinnis v. Geo. Knapp & Co., 109 Mo. l. c. 140, said: “The author already quoted on this subject says: ‘For the purpose of its construction, language is to be regarded not merely in reference to the words employed, but according to the sense or meaning, which, all the circumstances of its *112publication considered, the language may be fairly presumed to have conveyed to those to whom it was published. The language is always to be regarded with reference to what has been its effect, actual or presumed, and the sense is to be arrived at with the help of the cause and occasion of its publication. • The court or the jury is to place itself in the situation of the hearer or reader, and determine the sense or meaning of the language in question according to its natural and popular construction.’ [Townshend on Slander & Libel, sec. 133.] The construction, which it behooves a court of justice to put on a publication which is alleged to be libelous, is to be derived as well from the expression used, as from the whole scope and apparent object of the writer. [Spencer v. Southwick, 11 Johns. 592; Mason v. Stratton, 17 N. Y. St. Rep. 302.] ‘Words are now construed by courts as they always ought to have been, in the plain and popular sense in which the rest of the world naturally understand them.’ [Roberts v. Camden, 9 East 93.] ‘It is quite clear, from all the modern authorities, that the court must read these words in the sense in which ordinary persons, or in which we ourselves, out of court, reading this paragraph, would understand them.’ [Tenterden, C. J., in Harvey v. French, 1 Cr. & M. 11.] We cannot pervert the'words and alter the ordinary construction of them. [Bynion v. Trotter, Style 231.] The words must be understood by the court in the same sense in which the rest of mankind would understand them. [Woolnoth v. Meadows, 5 East 463.]”
This was a case where the trial court had sustained a demurrer to plaintiff’s petition, and the court in the opinion, l. c. 150, further said: “In other words, the court will not make any strained inferences in favor of those who thoughtlessly or else maliciously *113touch, with flippant lightness upon so sacred a thing as private character.”
To this we desire to add, nor should courts give any strained constructions or' make any strained inferences in favor of plaintiffs in actions of this character. The words must be given their usual and ordinary meaning, or such meaning as may be by the court or jury found from the words themselves and the circumstances attending their publication. The construction given by our brother does violence to the rule.
Y. But grant it that the words “did well in a legislative way,” are ambiguous and susceptible of a double meaning, in the connection, and under the circumstances and Stirroundings in which they are used, yet it cannot be held, under the great weight of authority, that plaintiff in a libel suit can put on readers of the article, to testify as to how they understood the' words when they read them. To our minds there is and should be a clearly marked line of distinction between libel and slander cases in this regard. We can see reason for the rule in the ease of slander or spoken words. Accompanying accent, intonation, facial expression, tone, manner, gesture, etc., are seen and heard by the witness. These things are difficult of description before a jury, so that it is practically impossible to place the jury in the place of the hearer. Ex necessitate, the understanding of the hearer becomes essential in the administration of justice, and his bald conclusion of the meaning of the language used is admitted. But how different when the language is put in cold print. There we have no intonation of voice, no expression of face, no shrug of shoulder or other gesture, no accent. In fact nothing to give the words other than their ordinary meaning, save and except the conditions and circumstances surrounding their publication. These conditions, circumstances *114and surroundings are matters of easy and direct proof, and the rule ex necessitate finds no place in the case. When the jury have’ read or heard read the language, and when they, by other evidence, have been given the facts as to the conditions, circumstances and surroundings of the publication, then the jury are in as good or better position than a reader of the article and are just as competent to draw the conclusion as to what was meant by the language, as are the readers of the article. The jury has before it everything that the reader could have had. To permit a reader as a witness, to give his conclusions as to the meaning of the words under these circumstances, is to permit the witness to draw the very conclusion of fact, for which the jury has been selected to find and determine. Such a course permits the witness to usurp the place and province of the jury. One of the ultimate facts to be found by the jury in this ease was, in what sense was the language used? It was the sole province of the jury to determine from the article itself, when taken with the other evidence, and under proper innuendoes, this question of fact. Even experts are not permitted to give their conclusions and thus trespass upon this peculiar right of the jury. [Roscoe v. Railroad, 202 Mo. 576, and cases therein cited.]
In reviewing the authorities, both cases and textbooks, we find, to our mind, an indiscriminate intermingling of doctrines which properly apply to certain slander cases, and which should not be applied to libel cases. And we repeat that the great weight of authority in libel cases is contrary to the view .expressed by Judge Valliant. We must bear in mind that there is a difference between the two classes of cases. In the one, slander cases, where the words are spoken, intonation of voice, accent, gesture, and other things, difficult and practically impossible to accurately describe to the jury, the opinion of non-expert witnesses, who *115were hearers of said words, may be taken as to their meaning. Bnt this rule should not apply to slander eases, where the words are unambiguous, and not accompanied by the things aforesaid which are difficult to describe or reproduce before the jury, nor to libel cases.
Under the head of Opinion Evidence from NonProfessional Witnesses, Rogers, in his work on Expert Testimony (2 Ed.), sec. 3, page 6, says:
“The rule admitting the testimony of experts is •exceptional for no principle of the law is better settled than that the opinions of witnesses, are, in general, inadmissible in evidence. They must state facts and not opinions deduced from the facts; for it is the peculiar province of the jury to determine upon the inferences which are to be drawn from the facts. But to this general rule there are well-recognized exceptions. Experience has demonstrated the difficulty which exists in certain cases, of stating the facts in detail to the jury in such a manner that they shall produce the same impression upon the minds of the jurymen .that they have legitimately produced upon the minds of the witnesses. So that from the very necessities of the case, it is sometimes found essential that the opinions of ordinary witnesses should be received, as otherwise it would be impossible to arrive at any accurate conclusion as to the facts involved. . . . The court must decide whether the subject-matter to which the testimony relates is of such a nature as to warrant the introduction of opinion evidence from the non-professional witnesses. In deciding that question, the court will be governed by the following principles:
“(a) It is competent for a witness to state his opinion in evidence when the primary facts upon which it is founded are of such a nature that they cannot be adequately reproduced or described to the jury, *116so as to enable another .than the actual observer to form an intelligent conclusion from them.
“(b) And when the facts upon'which the witness is to express his opinion are of such a nature that men in general are capable of comprehending and understanding them. If they are not of that nature the opinions of ordinary witnesses could not be received, but the opinions would have to come from men of science or skill. ’ ’
Upon the principle here announced, there are many slander cases in which it is held that the hearers or witnesses may say how they understood the language, and properly so, and there are other cases where the courts seemed to have overlooked the reason for admitting the testimony, and in these we find announced the broad doctrine that readers and hearers may testify as to their understanding of the language.
The same author (Eogers), in section 5 of his work, says: “We have seen that opinions may be received when the facts cannot be made palpable to the jurors so that their means of forming opinions are practically equal to those of the witnesses. It is equally true that opinions cannot be received in cases where the jury are equally capable with the witness of forming an opinion from the facts stated.”
This is peculiarly applicable to the case at bar and to libel cases in general. For in what way were these witnesses better prepared to draw and state a conclusion of fact than were the jury? In what way were they better prepared to judge as to how such language ivould be understood by the readers of the Star, than was the jury? The only charge in plaintiff’s petition on this question is, “meaning thereby and intending to mean, and that the readers of said newspaper would understand it to mean, that plaintiff,” etc., so that the only questions for determination were (1) the mean*117ing of the language, (2) what defendant intended to' mean by it, and (3) what the readers, would understand (not did understand) it to mean. This is the full breadth of the pleading as to the question of fact to be determined, and when the jury had seen the editorial, as they did, and were informed about the condition of the public mind as to “boodling” at Jefferson City, as they were, by limited bits of evidence in the record, they had as much before them and more than did these non-experts, whose opinions were taken.
But to get back to the American rule in libel suits, in this class of evidence. Newell, in ' his book on Slander and Libel (2 Ed.), section 33, page 308, says: “In actions for defamation witnesses cannot be allowed to testify as to the meaning which they understood the alleged defamatory matter to convey or to the particular person to whom they understood it to apply. A witness may testify to the publishing of the defamatory matter, the speaking of slanderous words or publication of a libel, together with all the attendant circumstances and connections, the existing facts; and after having done so, it is for the jury to determine from the evidence who was meant and what was meant.”
1'n section 34 he illustrates by quotation from a number of leading American cases, mostly libel cases. In section 35 he discusses cases which do not support his text as announced in section 33, which cases are from the English' courts and some from the American courts. Our brother quotes from, the first of this section 35, wherein it is said that there is some conflict between the text announced in section 33 and some few cases, and to what he has quoted from section 35 we wish to add the conclusions and reasons of the author, as found in the last paragraph of said section 35, page 313, which reads thus:
*118“Upon the theory that circumstances never conspire to commit perjury, and that witnesses may and sometimes do, it is probably in this class of cases — dangerous at best, and where the witnesses are frequently partisans of the plaintiff or defendant, the temptation to commit perjury great and the danger of detection extremely remote — for who can tell the impressions upon the minds of others or their secret thoughts — the safer rule to allow the witnesses to testify to the publishing of the defamatory matter, together with all the surrounding circumstances and existing facts, and after having done so, let the jury determine from the evidence who was meant and what was meant.”
In an able opinion by Dickson, J., 37 Minn. l. c. 278, 279 and 280, the question is thus discussed in the libel case of Gribble v. Pioneer-Press Co.:
“The alleged libel upon which this action is brought will be found in the reporter’s statement of the case. Upon the trial of the case, the court permitted several witnesses to testify that they, at the time of the publication, understood the article as using the term ‘shyster’ as applicable to the plaintiff. Upon subsequent consideration, the learned judge who tried the cause having come to the conclusion that such evidence was inadmissible, a new trial was for that reason granted, and upon the same question the case is before us for review.
“We are of the opinion that the learned judge was right in his conclusion that the evidence was not admissible. [Van Vechten v. Hopkins, 5 Johns. 211 (4 Am. Dec. 339); Gibson v. Williams, 4 Wend. 320; Wright v. Paige, 3 Keyes 581, 583, 584; Snell v. Snow, 13 Metc. 278 (46 Am. Dec. 730); White v. Sayward, 33 Me. 322; Rangler v. Hummel, 37 Pa. St. 130; McCue v. Ferguson, 73 Pa. St. 333; Daines v. Hartley, 3 Exch. 200; and see opinion of Walworth, Ch., in Maynard v. Beardsley, 7 Wend. 560 (22 Am. Dec. 595).
*119“This is in accordance with the principle of the law of evidence which in general limits the testimony of witnesses to a statement of the facts and circumstances within their knowledge, to the exclusion of their opinions and mental conclusions concerning the very matter in issue. The exceptional grounds upon which such evidence was deemed admissible in Blakeman v. Blakeman, 31 Minn. 396 (18 N. W. 103), in an action for slander, and in some other cases, is a recognition of the applicability to such cases in general of the ordinary rule of evidence. No such exceptional reasons, no necessity, existed in this case for the resort to such testimony to inform the jury as to whether this printed publication was intended to apply the term ‘shyster’ to this plaintiff, and the-reasons which in general forbid a resort to such evidence were applicable here. The question to be determined by the jury was, not what interpretation these witnesses had put upon the article when they read it, but what was its meaning? This the jury could determine directly from a reading of the article itself, and by the aid of such other facts and circumstances as might affect the question. "Whatever relevant facts, outside of the publication, could have enabled these witnesses to form an intelligent opinion or understanding that the offensive term was intended to be applied to the plaintiff, could have been placed before the jury, and the question in issue should have been determined by the jury from the established facts relevant to the issue, and not from the opinions or understanding of witnesses, which may have been based upon very insufficient reasons. It would be a dangerous practice, not in general to be resorted to, to apply in a court of justice, for the interpretation of the conduct or of the language of men, the understanding, conclusions, opinions of others, which are too often formed under circumstances not conducive to an impartial, mature, and *120correct judgment. That would he, in some degree, and in some sense, to substitute the irresponsible, hasty opinions of perhaps prejudiced minds for the calm, deliberate judgment of juries, acting under the sanctions and with the aids which attend their deliberations. In the language of Shaw, C. J., in a similar case (Snell v. Snow, supra.), to resort to such evidence ‘would be to make the defendant’s liability depend, not on his own malicious intent and purpose in using the language, which might be quite innocent and free from blame, but upon the misconceptions or morbid imagination of the person in whose hearing they were spoken. ’
“There were no peculiar circumstances, either as respects the language employed, or the manner of its utterance or publication, to justify a departure from the ordinary rules of evidence. The effect of the testimony was simply to present to the jury the opinions of these witnesses as to the meaning of the libel, and that it was intended to apply to the plaintiff the offensive term used in the article. It cannot be said that this testimony was harmless, and cannot have affected the result, unless it is to be also declared that the libelous article bears upon its face, and by necessary legal construction, the meaning and application which is given to it in this testimony. This we cannot declare. We deem that to be a question proper for the consideration of a jury, not necessarily to . be determined from the article alone, but from it in connection with such circumstances as may be relevant to the question.”
The case referred to in the opinion in 31 Minn, as an exception to the rule, is one where foreign language and idioms of speech were used accompanied by gestures.
The Pennsylvania. Court in Railroad v. McCurdy, 114 Pa. St. l. c. 559, speaks thus: “It is not compe*121tent in an action of libel to aid the innuendo by the mere opinion of a witness. ‘If this could be done,’ says Mr. Justice Thompson, in Rangler v. Hummell, 1 Wright 130, ‘there would be no use for an innuendo; its office would be supplied by the oath of the witness, who would draw the inference from the precedent facts, instead of a jury; this is not permissible.’ ”
In a case from New York, Beardsley v. Maynard, 4 Wend. l. c. 359, where the defendant had offered a witness to show how he understood the libellous article, which offer was excluded nisi, the court said: “The case of Van Vechten v. Hopkins (5 Johns. 211), is an authority too clear and explicit on this point to permit a doubt to be entertained. In that case, the plaintiff offered to prove by a witness that from reading the libel he applied it to the plaintiff; this proof was excluded by the judge at nisi prims, and his decision unanimously confirmed by this court. The reason assigned for excluding this testimony was, that it was the mere opinion of a witness, which the court said ought not to have any influence upon the verdict. Opinions are not proofs, and if they are ever received it is in cases involving peculiar or professional skill, and then they are usually accompanied with the facts or reasons on which they are based. It was the duty of the jury to say how the libel was- to be understood, after they had heard all the extrinsic facts that the parties chose to submit to them; and in coming to this conclusion it is not proper that they should have been influenced by the mere opinion of any witness. The asking of a witness to apply the libel, as was done in the case of Van Veehten v. Hopkins, or to tell how he understood it, as was done in this case, appears to me to be much the same thing; and if the testimony offered in the one case was properly rejected, that offered in the other could not be received.”
In the case of Rangler v. Hummell, 37 Pa. St. l. c. *122134, the court, after criticising Mr. Starkie, relied upon by Judge Valliant in his opinion, says: “The rule of law is too well settled to permit a doubt upon it, that it is the business of witnesses to state facts, and the province of the jury to draw such inferences or conclusions from them as they shall conscientiously believe to be warranted. This rule was violated in the reception of the opinion of the witness, and for that reason only the case must be reversed.”
The doctrine announced by Starkie is again criticised by the Supreme Court of Maine, in White v. Sayward, 33 Me. l. c. 326, wherein the court says: “The plaintiff introduced witnesses, though objected to, who testified that they understood that he was referred to in the article published on May 8, 1849. According to 2 Starkie, 861, this evidence was competent. It is there 'stated in the text, ‘the colloquium and other averments which connect the words or libel with the plaintiff or subject-matter before stated must be proved. This is usually done by the testimony of one or more witnesses, who knew the parties and circumstances, and who state their opinion and judgment as to the intention of the defendant to apply his words or libel to parties or circumstances as alleged/ Mr. Greenleaf’s treatise, 2d voh, sec. 417, contains the statement *of a similar doctrine. It is very clear that the rule laid down by the two learned authors referred to is an exception to the great principle which is generally applicable to evidence. Witnesses are confined to the statement of facts and circumstances, leaving the inference and conclusions to be drawn by the jury. It is an elementary doctrine in the law of evidence that the understanding and opinions of witnesses are not to be received except in matters of science and a few other special eases resting upon peculiar circumstances.”
The Colorado court, Republican Pub. Co. v. Miner, 12 Colo. l. c. 85, says: “Against the objection of *123appellant, the court permitted witnesses for appellee to testify as to their understanding of what was charged by the said matter so published June 21st; their testimony being that they understood that the offense of attempt to murder by poisoning was charged thereby. I think this evidence was improperly admitted, and that the evidence so admitted was prejudicial to appellant. By section 10, article 2, of our Constitution it is provided that in eases of this kind, under the direction of the court, the jury shall determine the law and the fact.”
In Snell v. Snow, 54 Mass. l. c. 282, it is said: “The other exception of the plaintiff is also, in the opinion of the court, untenable. The witness, after stating all that defendant said, with all the attendant circumstances and connections, was asked what meaning he understood the defendant to convey by these words. The judge very properly decided that the witness might testify to any existing facts or circumstances, to which the defendant alluded and referred, if any; but, having given the whole conversation, it was for the jury to determine what was meant by the language used, and that it was not competent for the witness to testify to his understanding of the defendant’s meaning, in the language used. If the words, in their ordinary sense, according to the rules of language, imputed a charge of unchasteness and crime, or if, taken in their connection with other facts or words, they would bear that meaning, we are to presume that the jury would so find. If in their natural import, or with accompanying words and facts, they would not bear that meaning, the witness’s understanding of them could not legitimately govern or aid the jury, and would therefore be incompetent. It would be to make the defendant’s liability depend, not on his own malicious intent and purpose, in using the language, which might be quite innocent and free from blame, but upon *124the misconception or morbid imagination of the person in whose hearing they were spoken. ’ ’
In Iowa, case of Anderson v. Hart, 68 Iowa l. c. 402, the doctrine is thus stated: “When a libellous communication on its face directly, or by way of innuendo or otherwise, refers to any person, it is possibly true that a witness may be asked who or what person was meant. Subject to this rule, the decided weight of authority, we think, is that the alleged libel must be construed by the court and jury.”
Ross, J., for the Supreme Court of California in People v. McDowell, 71 Cal. l. c. 194, says: “The court below erred in permitting the witness Andrew J. Clunie to be asked and to answer the question: ‘Please look at page 6 of this paper and state to whom the article contained upon that page under the heading “Sharks and Humans” (being the article alleged to be libellous) has reference.’ It was for the jury to say to whom the article referred.”
So again, the same court, in the celebrated case of Hearne v. DeYoung, 119 Cal. 1. c. 677, wherein the plaintiff was formerly a Missourian, and was. by defendant’s paper charged (as alleged by plaintiff) with the murder of one Stilwell at Hannibal, 'Missouri, announces the rule thus: ■ “ It is claimed that the court committed error in allowing witnesses who had read the publication charged as libelous to testify as to their understanding of its meaning. Those witnesses testified their understanding of the article, after reading it, was to the effect that it charged the plaintiff as a particeps crimmis in the murder of Stilwell. This character of evidence was not admissible in the case at bar. Tested by the record, the witnesses for plaintiff to this proposition stood exactly as the jurors. They were in no sense learned and scientific men. They knew nothing of the parties or the circumstances, save what they gathered from the publication. Their *125conclusions were based alone upon a reading of tbe article, and under sucb conditions tbe jurors were'as competent to arrive at a correct conclusion as to tbe meaning of tbe publication as were these witnesses. In such a case, the law does not allow the judgment of a witness to be substituted for the judgment of the juror.”
In Hacker v. Heiney, 111 Wis. l. c. 317, the court said: “Error is assigned upon the admission of certain testimony of the witness Robert Hacker, as follows : He had described an occasion when defendant’s husband went down to Otto Hacker’s (plaintiff’s husband’s) house for rubber boots, and on his return was greeted by defendant with the words, ‘You have been out whoring again.’- Witness was then asked, ‘Whom did you understand she referred to?’ and answered, over objection and exception, ‘Why, it was Bertha [plaintiff], because he went down to that place after the boots.’ It is undoubtedly erroneous to permit a witness to testify to his understanding of the words charged as slander. [Townshend, Slander & L., par. 375a; Kidd v. Fleek, 47 Wis. 443.] ”
A number of other cases cited in appellant’s original brief are in point, but further excerpts would be useless..
Judge Valliant says that the precise point has not been passed upon by this court, and argues that it was not so passed upon in Callahan v. Ingram, 122 Mo. 1. c. 375. In that case a witness was offered for the purpose of showing his understanding of the language used, and upon this point, Maceaklane, J., said: “There was no error in refusing to permit witness Lane to testify as to his understanding of the slanderous words used by defendant. A witness may testify as to the speaking of the slanderous words ‘together with all the attendant circumstances and connections, the existing facts; and, after having done *126so, it is for-the jury to determine from the evidence . . . what was meant.’ [Newell on Defamation, Slander and Libel, page 308, and cases cited in note.] ”
It will be observed that the court does approve of section 33, page 308, of Newell on Slander and Libel, with the cases thereunder cited. This is the section which we have set out in full hereinabove, and which holds the. evidence to be inadmissible. "We have also quoted from some of the cases cited by the author, which cases this court evidently approved in the Callahan case.
There are cases of slander in this State where the courts have admitted such testimony, but we know of but one case where the doctrine has been announced in a libel case, and that is Wagner v. Printing Company, 45 Mo. App. l. c. 13.
The case of Caruth v. Richeson, 96 Mo. 190, does not go to that extent. The question there was whether or not the libellous article applied to the plaintiff, he not being specifically named. It may be that we can and should go this far, and permit witnesses to testify as to whom they understood the article to apply, but this is certainly the limit, as said in Anderson v. Hart, supra, the Iowa case quoted. In the C'aruth case, they only attempted to prove it by the defendants themselves. The defendants were placed upon the stand and were asked to whom they referred in the libellous article, or report as it'was, in that case. Even that is quite a different question from that of putting on a rank outsider, as a witness, and asking him to whom he understood the article to apply. The able and distinguished attorneys representing Caruth were evidently impressed with the rule for which we contend, for otherwise they would not have resorted to the extreme and dangerous act of putting upon the witness stand the defendants to make out plaintiff’s case. No doubt plaintiff had numerous friends who would have testi*127fled that they understood the article, to apply to plaintiff.
Such testimony could be admitted only upon one of the two theories, (1) that the witness was better qualified by learning to-express opinion upon the language, and thus testify as an expert, or (2) that he possessed knowledge of peculiar facts existing at the time of the utterance which gave it peculiar significance. If admitted upon the first theory, then it follows that it would be allowable to place a witness upon the stand, detail to him what the circumstances of publication were, as shown by the evidence, and' then ask him to read the article, and give to the jury his opinion as to the meaning. That this is not the law, we take it, stands conceded. Up to this date no such case appears in the books. Nor is it proper upon the second theory. In such case the jury is entitled to know the facts upon which the opinion is based, so as to determine for itself whether the opinion expressed is well founded, and further, if the facts within the peculiar knowledge of the witness are such as can. be detailed, then the jury are as competent to form the conclusion as is the witness.
If it is a new question in this court, as my learned brother concedes, then we should move with care. Here we have a jury before whom has been given all the evidence of surrounding conditions and circumstances, and are therefore better prepared to draw a conclusion as to the meaning of the words than any mere reader. "Why then should the reader, as a witness, be permitted to usurp the province of the jury, and draw the conclusion as to the ultimate facts to be found? We have no hesitancy in saying that in cases of this kind, i. e., libel cases, the only thing the witnesses can do is to testify to the facts as to conditions and surroundings, and then it is a question solely for the jury to determine as to what meaning is to be or *128can be attributed to the published language. Thus is the great weight of authority upon the question, and this court should so announce. The admission of this evidence was error.
VI. Among other things assigned as error by appellant is the exclusion by the court of the testimony of plaintiff, Julian, and Frank M. Lowe, taken before a committee appointed by the Senate of the State of Missouri for the purpose of investigating charges of improper conduct upon the part of the Police Department of Kansas City at the time the plaintiff was Chief of Police. The plaintiff, for the purpose of showing malice, had introduced an editorial appearing in the Kansas City Star, February 6, 1897, which article was headed, “Two Different Stories.” This article had for its basis the respective statements made by Julian and Lowe as witnesses before the committee. Julian was Chief of Police, and Lowe, Prosecuting Attorney. Both had to deal with violators of the law. Lowe had testified that shortly after Julian was appointed Chief of Police, he met Julian and they had talked as follows:
“The conversation I had with him was within a few days after his appointment, possibly in two or three days. I am not positive about that. I had just come out of the New York Life Building. It was in the evening, almost dark. Just as I came out of the entrance, I met Mr. Julian, possibly twenty feet from the entrance. I said,‘Hello, Henry.’ He.says,‘Hello, Frank.’ I congratulated him upon his appointment. He said to me, ‘I want to see you.’ He says, ‘We have the two best offices in the county; the thing for us to do is to agree on a policy and work together. ’ He said that all this talk about running anybody out of town was all rot. What we ought to do was. to have our policy and work together, ‘ and fix ourselves. ’ He said to me that was a matter that ought to be kept between *129us, and nothing said about it. I says to him: ‘Henry, you run your office, and I’ll run mine.'”
Julian had testified, explaining the conversation testified to by Lowe and denying that he had used the words, ‘fix ourselves’ in the conversation. On page 533 of the record, the defendant made this specific offer:
“Mr. Watson: We offer, then, specifically, to meet-the article introduced by the plaintiff dated February 6th, 1897; we offer the testimony taken before the Senate investigating committee of Mr. Frank M. Lowe; we offer that to meet the allegations of the article of February 6th, read in evidence by the plaintiff in this case; and we offer also in connection with that the testimony of Mr. Julian before the Senate investigating committee. ’ ’
When the editorial is read in connection with the testimony of these two witnesses, any fair-thinking man will say that this editorial was legitimate, and was but a fair criticism of the plaintiff, on the facts before the publisher. It could not bé said that the article bore evidence of malice, when the basic facts are considered along with it. The question is, Was it proper to show this testimony upon which the editorial was based, as tending to rebut malice? We think so, and thus again differ from our brother. The editorial is a comparison of these two sworn statements. The testimony was given and taken in a public trial or investigation, wherein were counsel. It was taken by a stenographer, -returned with the report of the committee, and is a public record in that proceeding. To permit the editorial to' be introduced to show malice, and then say to defendant you cannot show the circumstances which called for the editorial and its publication, to rebut the idea of malice, seems to us to be the height of unfairness. The writer of the other *130opinion excuses the action of the lower court on the ground that such evidence is hearsay. It is not hearsay. It is the primary evidence of what was in the mind of the defendant or its agent at the time the editorial was written and published. It was what was in the mind of the editor when the editorial was penned, and it tended to show the absence of malice and that the editorial was a fair criticism, by the editor, with the lights he had before him.
But grant it that the testimony is purely hearsay, yet the position of our brother is indefensible. In libel and slander suits the defendant can both justify and plead in mitigation. He can, for the purpose of reducing the punitive damages, plead by way of mitigation that the writing was published in good faith upon the information he had, and was published without malice. The absence of malice is at least a mitigating circumstance on the question of punitive damages and the plaintiff sued for and recovered both compensatory and punitive damages. Pleas in mitigation may rest upon hearsay evidence, in fact what the writer gets from others, and acts upon in good faith, are the very things which tend to show good faith and absence of malice. Had the defendant in this case been sued upon the editorial entitled, “Two Different Stories,” there could have been pleaded by way of mitigating punitive damages, and to disprove malice the very things by the trial court excluded. This court has expressly recognized what my brother denominates hearsay evidence as proper in such cases. In Jones v. Murray, 167 Mo. l. c. 49, we said: “The fact that a plea in mitigation may rest upon hearsay testimony, that is, that some one told the defendant and he believed it and acted in good faith, emphasizes the imperative necessity for carefully instructing the jury as to the nature, effect and extent of a plea in mitigation, for unless so instructed the untrained minds *131of the laymen are likely to be confused and misled into accepting such mitigating circumstances as a complete defense, and so not only temper the defendant’s punishment, but also in so doing deny compensation to the plaintiff for the wrongs he has suffered at the hands of the defendant.”
So also says the Kansas City Court of Appeals, per Smith, P. J., in Lewis v. Humphries, 64 Mo. App. l. c. 473: ‘‘Anything which tended to disprove malice was admissible in mitigation. The absence of malice may be shown by proving that defendant believed, and had some reason to believe, the charge to be true when made. This can be done by proving either that he received such information from others as induced him to believe the charge to be. true, or by proving the existence of facts within his knowledge calculated to produce such belief. [Townshend on Slander, 676; Bush v. Prosser, 11 N. Y. 347; Hatfield v. Lasher, 81 N. Y. 249; Jones v. Townsend, 21 Fla. 431.]”
And again, this court, in Callahan v. Ingram, 122 Mo. l. c. 372, said: “Exemplary damages may always be given in suits for slander when the words are maliciously spoken, but, whether such damages should be given, in any case, is a matter within the discretion of the jury. In order to show good faith, and want of malice, the defendant has the right to put in evidence all the circumstances, under which the words were uttered, and if such circumstances tend to rebut malice, such damages could only be awarded in ease the words were maliciously spoken, but may, in themselves, be sufficient proof, if malice is implied therefrom.”
Now if we can use such evidence upon a plea in mitigation, for the purpose of showing good faith and absence of malice, why is not the same character of evidence proper for the purpose of showing the same things with reference to a writing, which the plaintiff *132has introduced for the express purpose of showing malice? '
But after all-, malice, like insanity, is but a condition of mind, and to prove or disprove this mental condition, yon have the right to show any and all things, operating upon the mind at the time of the act in question. A review of our cases as to what is competent to be shown where the insanity of the actor is in question would be useless because they are too well known to Bench and Bar.
VII. Plaintiff’s instruction numbered 5 reads as follows:
“It is admitted that the defendant published of and concerning the plaintiff the words sued on. If, therefore, the jury believe and find from the evidence that said words, taken all .together and considered fairly with their context, and with other facts proven, were on their face libellous, as elsewhere defined in these instructions, then the jury will find for the plaintiff, even though they may not believe the words sued on are reasonably susceptible of the construction placed upon them by the plaintiff in the innuendoes of his petition.”
The giving of this instruction was rank error for several reason’s.
(a) The instruction is contradictory and misleading. It requires the jury to find that the words used “were on their face libellous,” but in doing so the words must be-“taken all together and considered fairly with their context, and with other facts proven.”
To find as this jury, by the instruction, was required to find, that the words “were on their face libellous,” what right had the jury to consider “other facts proven?” "When the jury was directed, whether properly or improperly, to find whether the words were libellous on their face, how could the jury employ outside aid's? When we say that words are libellous *133on their face-, we mean that by a mere inspection of the words the fact of their libellous character becomes apparent,.and we do not mean that we can take into consideration evidence of outside circumstances in order to determine whether or not they are libellous on their face. If they are libellous on their face, evidence of outside facts would be improper. Evidence of surroundings is only given to show a libellous character to words which are ambiguous or susceptible of more than one meaning.
But here we have a jury directed to determine the facts as to whether or not the words on their face-, that is to say, within themselves, are libellous, yet telling them to resort to other evidence for the purpose of determining the fact, which evidence was introduced to show that the innuendo was true. To say the least, this instruction is a curiosity, and its expressions certainly escaped the usual literary acumen of our distinguished brother when he placed his stamp of approval thereon.
(b) . The effect of this instruction was to permit plaintiff to abandon his innuendoes and fall back upon the words themselves. There are cases where the innuendoes in the petition have been treated as surplusage, and the plaintiff permitted to have his case submitted to the jury on the words themselves. [Hudson v. Garner, 22 Mo. 423; Callahan v. Ingram, 122 Mo. 355, and a number of cases of like effect cited in 25 Cyc. 452, in note to the text.]
The text fairly states the cases upon this point, as well as another to be presently discussed, and we quote it thus: “The innuendo may be treated as surplusage where it is used in connection with words which are unequivocal and actionable per se, and it is held that where plaintiff in an action has, by innuendo, put a meaningupon the alleged defamatory publication which is not supported by its language or by proof, the court *134may nevertheless submit the case to the jury, if the publication is defamatory per se. But where the communication is not actionable per se and the innuendo is used to impute a defamatory meaning, plaintiff is bound by the construction which he has given to- the words in the immendo.” Mo one will contend for a moment that the words “did well in a legislative way” are actionable per se, or are libellous per se, yet by this instruction, these words are submitted to- the jury to determine whether they are libellous on their face, without the innuendo being submitted.
We concede that if the words “are unequivocal and actionable per se,” then the innuendo may be abandoned and treated as mere surplusage in the petition, and the words themselves submitted to the jury by a proper instruction, but not by an instruction like this, wherein they are directed to consider other facts in evidence, which in this case included proof of the innuendo abandoned and treated as surplusage. The authorities on this question are all one way.
(c) In the language of the text, “But where the communication is not actionable per se and the innuendo is used to impute a defamatory meaning, plaintiff is bound' by the construction which he has given to the words in the innuendo.”
In Patterson v. Frazer, 79 S. W. l. c. 1082, the Texas court says: “It is a settled rule of law that, whenever a specific meaning is given to the terms of a libel or oral slander by connecting it with previous matter, the whole must be proved, as being essential to. the nature and identity of the charge.”
To same effect is Johnston v. Morrison, 3 Arizona l. c. 113, where it is said: “If the words ‘fine work,’ as set forth in the complaint, are actionable per se, no construction of the language is needed. We do not think they are actionable per se, and, not being so, *135plaintiff in his pleadings places his version of the langage, and he must be bound by it.”
So also says the Supreme Court of Vermont, in 44 Vt. l. c. 355, in the case of Kimmis v. Stiles: “Where the party gives a definition of the words in the innuendo, he is bound by the definition given, even though he may thereby limit the meaning as expressed in the colloquium. Here the meaning assigned to the words in the innuendo is: ‘meaning that he, plaintiff, swore in said court falsely. ’ A man may swear falsely, and yet be innocent of perjury, and although the same strictness is not required in a declaration as would be required in an indictment, yet the crime imputed should be so defined as to leave no reasonable doubt as to the intention.”
Approving this doctrine are the cases of Mix v. Woodward, 12 Conn. 262; Merrill v. Marshall, 113 Ill. App. 447; Herrick v. Tribune Company, 108 Ill. App. 244; Hamilton v. Lowery, 33 Ind. App. 184; Brown v. Tribune Assn., 77 N. Y. Supp. 461; Ruel v. Tatnell, 43 L. T. Rep. (N. S.) 507.
So, that, we say, the words, ‘did well in a legislative way,’ were erroneously submitted to- the jury in this instruction because such instruction does not require the jury to find that such words bear the meaning ascribed to them by plaintiff in the innuendo.
(d) Nor, in our judgment, is the clause, “but also as Stone’s Chief of Police, of whom a Democratic Senate committee said, ‘He is not a proper man for the place.’ A Democratic Senate removed him and the commissioners who appointed him,” actionable per se. To our mind' the sting to this charge is that Julian was not a competent man for Chief of Police, and for that reason he had been removed from office,-and the Police Commissioners were likewise removed for appointing him- to office. This is at least one construction which could be given the-*136language, and this construction was fully justified by the proof, to the effect of the incompetency of Julian, if not further. To this language, clearly susceptible of several meanings, all of which of course are not in praise of plaintiff, he, the plaintiff, by mnuendo, has placed a meaning thereon. The Senate under the law, which everybody, including readers of the Star, is presumed- to know, could not remove plaintiff from office. The meaning ascribed to the words is fully set out by Judge Valliant. Whether he should be bound by this meaning, so placed, or not, is a question which we will not go into at this time, for the reason that the instruction puts the whole language, including “did well in a legislative way” before the jury, and not this last clause alone. In this there was evident error.
'(e) By this instruction the plaintiff was permitted to abandon the whole theory upon which the case was pleaded and tried, which to say the least is questionable practice.
VIII. Nor do we think that there has been a waiver of the question of jurisdiction. The defendant .entering its appearance for that purpose only, first filed a motion to dismiss, which was within itself a plea to the jurisdiction. It in effect challenged the jurisdiction of the circuit court of Platte county. Two days later with this plea to the jurisdiction pending, a plea upon which the defendant had a right to be heard, and in the event of an adverse ruling, a right to stand, it filed an application for a change of venue, alleging the prejudice of the judge of the Platte County Circuit Court. The defendant was entitled to have this issue tried before an unbiased judge, and his applies tion for change of venue, before answer to the merits, and with this issue of jurisdiction which was raised bv a special appearance, should not be construed as a general appearance and waiver of jurisdiction. On the contrary the time of the application shows that in*137stead of waiving' the jurisdiction raised by this special plea, it was only trying to get a trial thereof before an unbiased judge. We must construe the change of venue law in a reasonable manner. To hold that an issue of jurisdiction can be raised by special plea, and that the defendant cannot avail himself of the right guaranteed him by the change of venue law, for a trial of the issue, before an unprejudiced judge, but waives his plea by the mere asking of a change of venue, is to take from the defendant the very right given him by the change of venue, i. e., the right to a trial of all issues in his case before an unbiased tribunal. This will not do. Immediately upon this motion being overruled, the defendant by answer raised the same question. So that from the very beginning and throughout the whole proceeding, thisquestion appears in this record. There was no waiver of jurisdiction, [Meyer v. Insurance Co., 184 Mo. 481.]
To hold that there is a waiver under the facts in this case is to say to a defendant, notwithstanding the law guarantees to you the right to a fair and impartial trial on all the issues in your case before an unbiased court, if you, in order to secure an unbiased court, file the statutory application and affidavit for such change, you must waive an important and vital issue in your case.
The’plaintiff relies chiefly upon the case of Baisley v. Baisley, 113 Mo. 544. This case is not authority here. The facts are totally different. There the suit originated in Chariton county. Defendant filed a plea to the jurisdiction, which was tried by the Chariton Circuit Court, and ruled adversely to the defendant. Defendant thereupon prepared and filed his bill of exceptions on said trial, but did not appeal from the judgment of said court. After all this had been done, he filed his application and affidavit for change of venue, and by agreement of the parties the venue was *138changed to Carroll county. In Carroll county the defendant filed answer in which among other things he reiterated the plea to the jurisdiction, heard and decided against him in Chariton county. Now the difference between the two cases lies in this: in the Baisley ease, at the time the application for change of venue was made, no special plea to the jurisdiction was pending, for it had been heard and determined, whilst in the case" at bar the special plea to the jurisdiction was pending and undetermined, and was one of the issues for trial.
Concede that the filing of an answer, or the filing of an application for change of venue is a general appearance, when there is no special plea to the jurisdiction pending, and is a waiver, yet it cannot be so said when such plea is pending, and the purpose of the change of venue is to' get an unbiased court to pass upon that issue. In the case' of Harkness v. Hyde, 98 U. S. 476, it is said: “It is only where the defendant pleads to the merits in the first instance, without questioning the jurisdiction, that the objection is waived.” Under the facts of this case there was no waiver of the question of jurisdiction.
IX. When plaintiff was on the witness stand, the following and other similar questions were propounded to him:
“Q. Following the publication of this libel complained of in the petition of January 5th, 1903, I will ask you to tell the jury what resulted therefrom that affected the manner and way in which your acquaintances treated you?
“Mr. Field: We object to that as calling for the the conclusion of the witness, and' as incompetent testimony.”
The objections were overruled, and in response to such question, the plaintiff in substance said that a great many men whom he knew casually grew cold to*139wards Mm; that when he went into a crowd that previously received him as a social equal and cordially, some men would get up and leave and then another; that when he went to clubs to which he belonged and to other places, he would see one man get up1 and leave and then another would have business across the room or would go out.
This testimony is incompetent and highly prejudicial. It is too indefinite to be of value. There is nothing to show that these unnamed parties, who so acted, even knew of the publication here sued upon, or were induced thereby to so act. If they did so act, it might have been for other good1 and sufficient reasons. At least their acts should have been, by some direct proof, coupled with this publication.
The precise question is passed upon by the St. Louis Court of Appeals in Kersting v. White, 107 Mo. App. 265. At page 283, Judge Bland, who wrote the principal opimon, concurred in by Judge Reyburn, said: “It is a mere matter of conjecture that the changed demeanor of the Buss family toward the plaintiff was attributable to the slander. It might have been from some other cause having no relation whatever to the slander and such testimony should not have been admitted without some direct evidence that the change of conduct' was influenced by the publication of the slander.”
Judge Goode, in a separate concurring opinion, says: “I agree that the testimony in regard to the demeanor of the Buss family to the plaintiff was incompetent and very prejudicial. No showing ' was made that any member of that family ever heard of White’s statements to Henry or that any one but Henry ever heard of it. To allow the jury to conjecture that what White said to Henry caused the Buss family to alter their behavior to the plaintiff, in view of the fact that the rumors against her were so general that there *140had been an investigation of their truth by a society of the community, was palpably erroneous and amounts to holding defendant responsible for conduct of other people which he may have had nothing to do with. I can think of no rule by which that evidence was admissible. ’ ’
There is no presumption in the case at bar that these unnamed men, unnamed clubs and unnamed gatherings had read this article in question, or were influenced thereby. This is a subject of direct proof. But aside from that the very question propounded calls for a mere conclusion of the witness. The objection should have been sustained and this evidence excluded. Had it been shown that the individuals, clubs and associations had read the article, a different question might be presented, which we will not here discuss.
X. The record is voluminous and many objections are urged throughout. And in the hurry of a trial it would be a difficult matter for a trial court, however learned in the law, with able lawyers upon both sides hotly contesting each point, and vehemently pressing the admission or exclusion of evidence, and insisting upon this or that instruction, to keep error out of a record of this size. As stated, one hundred and two assignments of error are lodged in this court, but the exoessiveness of the. verdict does not appear in the list. There are several other acts upon the part of the trial court alleged to be error, and we think they are erroneous, but we have already written enough and these questions will be left untouched. With the views we have, and for the reasons we have tried to express, we are of opinion that this case should be reversed and remanded with directions to the circuit court to sustain defendant’s motion to dismiss the cause for want of jurisdiction. But if this court holds that the court nisi had jurisdiction, there is no' question that the errors in the course of the trial as above indi*141eated would at least demand the reversal and remanding of the cause.
Lamm, J., concurs in this opinion.